              Case 5:18-cv-07571-NC Document 86 Filed 01/15/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10 CARLOS PENA,                                          Case No. 18-cv-07571 NC
11                    Plaintiff,                         ORDER OF CONDITIONAL
                                                         DISMISSAL
12           v.
                                                         Re: Dkt. No. 85
13 CVS PHARMACY, INC.,
14                Defendant.
15
16        The Court having been notified of the settlement of this action, and it appearing that
17 no issue remains for the Court’s determination, IT IS HEREBY ORDERED THAT this
18 action and all claims asserted herein are DISMISSED with prejudice. The Clerk of the
19 Court is directed to administratively close this case. Any party may move to reopen the
20 case, provided that such motion is filed within 75 days. All scheduled dates are VACATED.
21        The Court retains jurisdiction over this case for 75 days. See Kokkonen v. Guardian
22 Life Ins. Co. of Am., 511 U.S. 375, 381, (1994).
23        IT IS SO ORDERED.
24        Dated: January 15, 2021                     _________________________
                                                      Nathanael M. Cousins
25                                                    United States Magistrate Judge
26
27
28
     Case No. 18-cv-07571 NC
     ORDER OF CONDITIONAL
     DISMISSAL
